ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Wright, 2013 IL App (1st) 103232




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    MARSHAWN WRIGHT, Defendant-Appellant.



District & No.             First District, Fifth Division
                           Docket No. 1-10-3232


Filed                      March 1, 2013


Held                       Defendant’s contentions that a prosecution witness testified falsely about
(Note: This syllabus       the witness’s plea agreement in a federal case, that he was barred from
constitutes no part of     presenting an alibi defense, and that his counsel was ineffective in failing
the opinion of the court   to impeach the witness and in failing to give notice of the alibi defense
but has been prepared      were rejected by the appellate court, and his conviction for first degree
by the Reporter of         murder was upheld.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-22863; the
Review                     Hon. Neera Lall Walsh, Judge, presiding.



Judgment                   Affirmed; mittimus corrected.
Counsel on                 Michael J. Pelletier, Alan D. Goldberg, Allan R. Sincox, and Linda
Appeal                     Olthoff, all of State Appellate Defender’s Office, of Chicago, for
                           appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                           Brian K. Hodes, Assistant State’s Attorneys, of counsel), for the People.


Panel                      PRESIDING JUSTICE McBRIDE delivered the judgment of the court,
                           with opinion.
                           Justices Howse and Taylor concurred in the judgment and opinion.



                                              OPINION

¶1           Following a jury trial, defendant Marshawn Wright was found guilty of the first degree
        murder of Sean Page. The jury also found that defendant personally discharged a firearm that
        caused Page’s death. The trial court subsequently sentenced defendant to a term of 50 years’
        imprisonment for first degree murder with an additional term of 25 years for personally
        discharging a firearm that caused the death of another person, for a total sentence of 75 years.
¶2           Defendant appeals, arguing that (1) he was denied due process when the State failed to
        correct the allegedly false testimony of a witness about his provisional plea agreement in a
        federal case; (2) he was denied the fundamental right to testify on his behalf and to present
        a defense because the trial court precluded him from testifying about an alibi when no notice
        was given to the prosecution before trial; (3) his trial counsel was ineffective for failing to
        impeach the witness about his plea agreement, failing to give notice of an alibi defense and
        failing to object to inadmissible hearsay evidence in the testimony of a police detective; and
        (4) this court should correct the mittimus to reflect his conviction for first degree murder
        with a firearm enhancement.
¶3           Prior to trial, the State filed a motion in limine. One request from the State was to
        introduce evidence of defendant’s criminal history for impeachment purposes if he testified,
        specifically a prior conviction in federal court for conspiracy to distribute a controlled
        substance for his participation in a heroin distribution ring and was awaiting sentence. The
        trial court denied the request to admit defendant’s prior conviction, finding that the guilty
        finding was not final prior to sentencing. The State also requested to limit the information
        that could be elicited by the defense and the State regarding the federal case involving the
        heroin distribution ring in which the prosecution witness Aukey Williams received sentence
        considerations for his testimony in this case. As part of the plea agreement, the State asserted
        that Williams was required to testify truthfully in this case and in the federal cases against
        Mario Reeves and defendant. Defense counsel agreed that he would not question Williams
        about that case, other than the fact that he was receiving sentencing considerations for his

                                                  -2-
     testimony. The prosecutor stated that she would be presenting this information to the jury
     during direct examination. The court advised defense counsel to make sure that defendant
     understood that as a matter of trial strategy, defense counsel would not be questioning
     Williams about the federal case at trial because that evidence could cause the jury to be
     biased against defendant. The court specifically asked defendant if he agreed with this
     strategy and he stated that he did. The State also agreed not to go into the subject of the
     federal case at trial.
¶4       The following evidence was presented at defendant’s September 2010 jury trial.
¶5       Aukey Williams testified for the State and admitted that he had multiple prior convictions
     for possession of a controlled substance as well as convictions for possession of a stolen
     motor vehicle and aggravated unlawful use of a weapon. In September 2007, Williams was
     arrested for distribution of a controlled substance by the federal government for his
     participation in a heroin distribution ring. Williams stated that he had entered into a plea
     agreement for this charge with the federal prosecutors. He testified that his agreement was
     for a 30-year sentence. In August 2010, he agreed to an amendment to his plea agreement
     that in exchange for his truthful testimony in defendant’s case, his sentence would be reduced
     by three years.
¶6       Williams testified that he had been friends with Sean Page since elementary school.
     Williams knew Earl Lewis by his nickname “Twan” and was familiar with him from the
     neighborhood. Williams stated that he had been friends with Mario “Rio” Reeves since 2002.
     Williams had also known defendant since 2003. Williams identified defendant in court.
¶7       On May 10, 2007, at around 3 p.m., Williams went to 79th and Langley in Chicago with
     Reeves, Maurice Williams (Maurice) and Marshawn Jones to speak with a person known as
     “Mo” about a problem with the sale of drugs. Mo had pretended to be Aukey Williams in
     order to sell drugs to individuals. Defendant was not with them. Williams talked to Mo
     outside of an apartment building on that corner. Mo was on the roof while Williams and his
     friends were on the sidewalk. Williams stated that Reeves had a “heated discussion” with Mo
     and asked Mo to come downstairs to continue the discussion. Mo refused. Williams testified
     that Mo then “started shooting off the roof.” Page and Lewis were not present at this time.
     Reeves was shot in the leg, but did not seek medical attention. Williams said that he did not
     stay and speak with the police. Williams left with Reeves and Jones and got into a car. They
     drove to 80th and Langley. While Williams was looking for Mo, Williams received a phone
     call informing him that Mo had left the building.
¶8       While driving, Williams saw Page and Lewis on foot at 79th between Langley and
     Champlain. Williams initially drove past them and parked nearby. They exited the vehicle
     and walked east toward Page and Lewis. Williams testified that he stayed on the north side
     of the street, but Reeves crossed to the south side and walked directly toward Page and
     Lewis. Reeves approached Lewis and started a fight with him. Williams was watching from
     across the street.
¶9       At this time, Williams saw defendant a few feet ahead of him on the north side of the
     street. Williams observed a gun fall out of defendant’s back pocket. Williams testified that
     the gun was a black 9 millimeter. Defendant picked the gun up and put it back in his pocket.


                                              -3-
       Then defendant ran across 79th toward Page and Lewis. Williams then ran across the street.
       As he was crossing the street, Williams heard about four or five gunshots. Williams did not
       see defendant shoot Page. Williams stated that he saw defendant running east toward Langley
       with a gun in his right hand. He also saw that Page was bleeding from his torso. Williams
       said he told Page to lie down. Both Page and Williams ran across 79th and Page collapsed.
       Williams saw the police arrive, but he did not talk to the police because he “didn’t want [any]
       part of it.”
¶ 10       Williams testified that he spoke with defendant on the telephone on May 10, 2007.
       Williams asked defendant if he was all right and why he “did it.” Defendant responded that
       “he didn’t know.” Williams did not speak with police about Page’s homicide until he was
       arrested in September 2007 on the federal felony case. Williams testified that he spoke with
       the police about the homicide prior to receiving any sentence deals. Williams identified
       several individuals on a surveillance video while speaking with the police at that time and
       named defendant as the shooter.
¶ 11       At trial, the prosecutor played the surveillance video recording of the homicide. Williams
       identified Page and Lewis as they walked on 79th. He also identified himself, Reeves, and
       defendant in the video. Williams stated that the video accurately showed what happened at
       the time Page was shot. Williams testified that a photograph taken from the video showed
       Reeves hitting Lewis. In several photographs, Williams identified defendant holding a
       weapon pointed at Page. He also identified himself in a photo with Page after Page had been
       shot.
¶ 12       Earl Lewis testified at the trial. He stated that people call him “Twan,” which is his
       middle name. He admitted that he had a pending contempt case because he failed to appear
       after being served with a subpoena in the instant case. He also admitted that he had two prior
       felony convictions for attempted burglary.
¶ 13       Lewis stated that he was friends with Page and had known him for five years. Lewis
       identified Reeves as “Mohawk” and “Rio,” whom he knew from the neighborhood. He also
       identified defendant in a photograph and in court as someone he knew from the
       neighborhood. Lewis also said he knew Williams from the neighborhood. Lewis stated that
       he was an “acquaintance” of a person called “Mo” and that Mo’s real name was Bernard.
¶ 14       On May 10, 2007, Lewis was with Page in an apartment building at 79th and Langley
       with a female. They were on the second or third floor. He did not know if Mo was in that
       building that day. He heard gunshots while in the building. He then looked out the window
       and saw people running. He was unable to tell where the gunshots came from. Later, Lewis
       left with Page on foot to get cigarettes from the store. They walked down 79th toward
       Champlain and then turned around and came back.
¶ 15       While they were walking, someone called to them. They stopped and turned to see who
       it was. Lewis saw Reeves coming toward them. Lewis testified that Reeves said something
       and then “swung at [Lewis.] We got to fighting. And after we were fighting, [Lewis] heard
       the gunshots.” When Lewis was first hit by Reeves, Page was standing nearby, but once
       Lewis started fighting with Reeves, he could not see where Page was. Lewis said the
       gunshots were right next to him and he grabbed Reeves and pulled Reeves over him. Lewis


                                                -4-
       stated that he could not see who was shooting. Lewis then “kicked” Reeves off and got up.
       He looked at Page and saw that Page’s white shirt was “turning red.” Lewis then started
       running. He saw Page walking, but Lewis went in the other direction.
¶ 16       The prosecutor then played the video and asked Lewis to identify the individuals. Lewis
       admitted that he had previously identified the people in the video. He identified himself
       walking with Page. He identified Reeves, who approached them and punched Lewis. Lewis
       also identified defendant as the person pointing a gun at Page. The last person he identified
       was Williams. Lewis stated that it was a true and accurate recording of what happened. At
       the time it occurred, he did not see defendant shoot Page, but he recognized defendant.
¶ 17       Mohammed Babul testified that he has a business at 641 East 79th Street. He stated
       security cameras had been outside his business since March 2007. These cameras were
       operational on May 10, 2007, and recorded the events on the street. The Chicago police
       department obtained the recordings from the security cameras.
¶ 18       J. Scott Denton testified that he was a forensic pathologist at the Cook County medical
       examiner’s office and he performed Page’s autopsy. He stated that the cause of death was
       multiple gunshot wounds and the manner of the death was homicide.
¶ 19       The State also presented evidence that fired bullet cartridge cases were recovered from
       the scene and sent to the Illinois State Police lab for analysis. Brian Mayland, a forensic
       scientist at the crime lab, analyzed the cartridge cases as well as bullets removed during the
       autopsy. Mayland testified that the bullets were fired from the same gun, either a 9 millimeter
       or .38-caliber gun. Mayland also found that the cartridges were fired from the same gun, a
       9 millimeter. However, Mayland could not determine whether the bullets recovered during
       the autopsy and the cartridges recovered from the scene were fired from the same weapon
       because there was no firearm to analyze.
¶ 20       Sergeant Johnny Tate testified that in May 2007, he was working as a detective in Area
       Two, homicide section. On May 10, 2007, Sergeant Tate received an assignment to
       investigate Page’s homicide. Sergeant Tate went to the scene on East 79th Street and viewed
       the surveillance video footage from two businesses on the street and requested an evidence
       technician to come to the scene and download the footage.
¶ 21       Sergeant Tate stated that on May 13, 2007, he spoke with Tiffany Andrews on the phone.
       Andrews lived at 7908 South Langley. Sergeant Tate learned that Andrews’ building was the
       same building where an earlier shooting had occurred from the roof. He testified that
       Andrews told him that “there was an incident that had taken place earlier in the day and also
       that Earl Lewis was with the victim [Page] when he was shot.” Andrews gave Sergeant Tate
       the contact information for Lewis and he was able to contact Lewis.
¶ 22       Later, in June 2007, Sergeant Tate continued to investigate the case. He spoke with an
       individual named Pierre Young at the sixth district police station. Sergeant Tate stated that
       after his conversation with Young, he was looking for defendant as a suspect in this case and
       also wanted to speak with Williams and Reeves. Sergeant Tate’s involvement with the case
       ended after that date.
¶ 23       Detective John Otto testified that he was employed as a detective in the homicide section
       of Area Two. On September 20, 2007, he and his partner, Detective Richard Sullivan,

                                                -5-
       received an assignment to follow up on this case. He and his partner went to the Homan
       Square station to interview defendant and Williams about this case. He brought the DVD of
       the surveillance video with him. He spoke with defendant in an interview room with
       electronic recording. Detective Sullivan advised defendant of his Miranda rights and
       defendant agreed to speak with them.
¶ 24       The detectives showed defendant the surveillance video of Page’s homicide. An agreed
       portion of defendant’s interrogation was played for the jury. No transcription of the
       interrogation is included in the record. In the recording, defendant watched the video of the
       shooting and initially denied any involvement in Page’s homicide. As Detective Otto opened
       the door to leave, defendant motioned for the detective to stay and the interrogation
       continued.
¶ 25        Defendant told him that he got “into it” with Mo. He said he went with Williams, Reeves
       and another man to talk to Mo, but Mo fired shots at them. Defendant said Page was in the
       building where Mo fired shots and defendant saw Page leave the building with Lewis.
       Defendant said that he thought Mo sent Page and Lewis out of the building. He followed
       them from the opposite side of the street. Then Williams and Reeves told him not to shoot.
       Page looked at defendant and balled up his fists. Defendant said, “it just happened.”
       Defendant told the detective that he stole the gun from Page before the shooting because he
       knew where Page kept the weapon. Defendant said he fired the gun five times. After the
       shooting, he gave the gun to another person, who sold it.
¶ 26        The State rested after Detective Otto’s testimony. Defendant moved for a directed
       finding, which the trial court denied.
¶ 27        Defendant testified on his own behalf. When defendant was asked by his attorney where
       he was on May 10, 2007, defendant responded that he believed he was at his girlfriend’s
       house and she lived at 5631 South Woods. Defendant said he was there most of the day. At
       this point, the prosecutor objected and requested a sidebar.
¶ 28        During the sidebar, the prosecutor objected to the testimony because defendant had not
       given the State any notice of an alibi as an affirmative defense. Defense counsel asserted that
       he was not presenting an alibi because defendant was not going to have another witness
       verify that defendant was elsewhere. The trial court disagreed and found that the testimony
       was an alibi, which had not been filed as an affirmative defense. The court then sustained the
       objection and ordered that defendant’s testimony about being at his girlfriend’s house be
       stricken.
¶ 29        Defendant denied that he was the person in the video who shot Page. He admitted that
       he told the detectives that he committed the crime, but testified that his statement was not
       true. He said he did not commit the crime.
¶ 30        On cross-examination, defendant stated that he knew Page, Lewis, Williams and Reeves.
       Defendant also said he knew Mo and was familiar with the neighborhood around 79th Street.
       The prosecutor played the surveillance video. Defendant identified Page and Lewis in the
       video, but could not identify anyone else in the video. He denied that he was the person in
       the video who fired the gun.
¶ 31        Defendant also denied that he motioned for Detective Otto to stay. He said he moves his

                                                -6-
       hand when he talks. He admitted that he told the detectives that he committed the homicide,
       but testified that his statements were not true and he “told them what they wanted to hear.”
¶ 32        The defense rested after defendant’s testimony. Following deliberations, the jury found
       defendant guilty of first degree murder and that defendant personally discharged a firearm
       which proximately caused death to another person.
¶ 33        In October 2010, defendant filed his “motion for acquittal notwithstanding the verdict
       [and] in the alternative for a new trial.” Defendant presented several grounds for a new trial,
       including an argument that the testimony about Williams’ plea agreement was misstated.
       Defendant asserted that the State was aware that Williams’ deal was for a substantially lower
       sentence than what was presented to the jury. At the hearing on defendant’s motion, his
       attorney argued that Williams’ plea agreement would result in a sentence of 13 years.
       However, the plea agreement was not made part of the record. The trial court denied
       defendant’s motion for a new trial.
¶ 34        Following the sentencing hearing, the trial court sentenced defendant to a term of 50
       years for the first degree murder with an additional 25-year enhancement for personally
       discharging a weapon that caused death.
¶ 35        This appeal followed.
¶ 36        Defendant first argues that he was denied due process because the State failed to correct
       Williams’ testimony that his federal plea agreement would require him to serve 30 years with
       a reduction of 3 years for his truthful testimony in this case. Defendant contends that the
       signed plea agreement established that if Williams cooperated with the prosecution in the
       federal case and testified against defendant in this case, then he would receive a sentence of
       15 years.
¶ 37        The State initially points out that Williams’ plea agreement was not made part of the
       record in this case. At the hearing on defendant’s motion for a new trial, defense counsel and
       the prosecutor both referred to and acknowledged that they had a copy of Williams’ plea
       agreement, but neither gave a copy to the trial court or entered it into the record. On appeal,
       defendant has included the plea agreement as part of the appendix to his appellate brief.
¶ 38        The inclusion of evidence in an appendix is an improper supplementation of the record
       with information dehors the record. People v. Williams, 2012 IL App (1st) 100126, ¶ 27.
       Defendant responds that we should consider the plea agreement because this issue was
       resolved when another panel of this court denied the State’s motion to strike defendant’s
       brief and appendices. However, the denial of a motion prior to the disposition of the appeal
       is not final and can be revised at any time. See Hwang v. Tyler, 253 Ill. App. 3d 43, 45
       (1993) (finding that the denial of a motion to dismiss an appeal was not final and could be
       reconsidered by panel in the disposition). Defendant also asks this court to take judicial
       notice of Williams’ plea agreement that was filed in the federal case. “Proceedings in federal
       district court are a matter of which the courts of this state may take judicial notice.” City of
       Chicago v. Pooh Bah Enterprises, Inc., 224 Ill. 2d 390, 396 n.3 (2006). Since it is clear from
       the record that both parties had possession of the plea agreement and there is no dispute that
       it is an accurate copy of Williams’ plea agreement, we choose to take judicial notice of the
       plea agreement for purposes of disposing this appeal.

                                                 -7-
¶ 39       Defendant contends that the State presented false testimony from Williams regarding his
       plea agreement. Williams testified at trial that he had entered into a plea agreement in an
       unrelated federal case and he was subject to a sentence of 30 years. As part of his agreement,
       his sentence would be reduced by three years if he testified truthfully at defendant’s trial.
       Defendant asserts that this testimony was false because the plea agreement contains a
       provision that allows for a reduction in the sentence if Williams cooperated in the case.
¶ 40       The plea agreement detailed Williams’ five prior convictions and noted that he was still
       on parole for his most recent conviction at the time he committed the federal offense. The
       anticipated sentencing guideline, based on the offense and criminal history, was a range of
       360 months (30 years) of imprisonment to life imprisonment. In the agreement, Williams
       agreed to “fully and truthfully cooperate with the United States Attorney for the Northern
       District of Illinois in any matter in which he is called upon to cooperate. This cooperation
       shall include providing complete and truthful information in any investigation and pre-trial
       preparation and complete and truthful testimony in any criminal, civil or administrative
       proceeding.” Williams also agreed “to the postponement of his sentencing until after the
       conclusion of his cooperation.”
¶ 41       The plea agreement contained the following paragraphs about agreements relating to
       sentencing:
               “12. At the time of sentencing, the government shall make known to the sentencing
           judge the extent of defendant’s cooperation. If the government determines that defendant
           has continued to provide full and truthful cooperation as required by this plea agreement,
           then the government shall move the Court, pursuant to Guideline §5K1.1 and 18 U.S.C.
           § 3553(e), to depart from the applicable Guideline range and the statutory minimum
           sentence and to impose the specific sentence agreed to by the parties as outlined below.
           Defendant understands that the decision to depart from the applicable guidelines range
           and statutory minimum sentence rests solely with the Court.
               13. If the government moves the Court, pursuant to Sentencing, as set forth in the
           preceding paragraph, this Agreement will be governed, in part, by Federal Rule of
           Criminal Procedure 11(c)(1)(C). That is, the parties have agreed that the sentence
           imposed by the Court shall include a term of imprisonment in the custody of the Bureau
           of Prisons of 60 percent of the low end of the applicable guidelines range or 60 percent
           of the statutory minimum sentence, whichever is greater. Other than the agreed term of
           incarceration, the parties have agreed that the Court remains free to impose the sentence
           it deems appropriate.”
¶ 42       As part of the plea agreement, Williams agreed to the entry of a forfeiture judgment in
       the amount of $750,000. Also included as an exhibit to Williams’ plea agreement was his
       grand jury statement detailing his involvement in the heroin distribution conspiracy.
¶ 43       According to that statement, Williams started selling heroin in the summer of 2006 with
       Mario Reeves. He called the operation the “Poison Line” and it operated in the area around
       7900 South Cottage Grove in Chicago. Defendant worked for Williams as part of the “Poison
       Line.” They sold approximately 150 bags a day at first, which increased to approximately
       250 bags a day. The bags were priced at $10 per bag for approximately 0.2 grams of heroin.


                                                -8-
       Williams split the proceeds with Reeves and he estimated that he made a weekly profit of
       approximately $5,000, with some low weeks of around $3,000. Defendant worked as a
       manager and supervisor in the organization.
¶ 44       Defendant helped to supervise the person who packed the heroin, the security workers
       and a runner who carried the heroin to the sellers. He also helped to resupply the workers
       with heroin. In 2007, defendant helped set up a phone line in which customers would call to
       place orders. Defendant was the person who used the phone to arrange deals with customers.
       Later, Williams stopped using defendant to handle the phone and pack heroin because he
       thought defendant was lazy and did not return the full amount of money Williams thought
       the proceeds of the sales would net. Williams replaced defendant with Maurice Williams in
       April 2007. Defendant continued to work the night shift with Reeves in July 2007.
¶ 45       At the time of defendant’s trial in September 2010, Williams had not been sentenced. In
       June 2011, the assistant United States Attorney filed a supplemental sentencing
       memorandum and requested that Williams receive a sentence of 360 months to life
       imprisonment. In July 2011, Williams was sentenced by the United States District Court to
       180 months (15 years) in federal prison for conspiracy to possess with intent to distribute a
       controlled substance. Defendant maintains that the failure of the State to disclose at trial that
       Williams would receive a sentence of 15 years instead of 27 years as Williams testified to
       deprived defendant of due process.
¶ 46       Defendant asserts that the prosecutor knew that Williams’ sentence would be less than
       27 years and should have corrected his testimony. Defendant further argues that there was
       a reasonable likelihood this false testimony could have affected the outcome of the trial. The
       State responds that Williams’ plea agreement did not provide any specific sentence or
       applicable sentencing range, but only estimated the sentencing range, which was advisory
       and nonbinding on the district judge. The State further contends that the plea agreement is
       subject to different interpretations and the prosecutor did not knowingly fail to correct
       Williams’ testimony. Additionally, the State asserts in the alternative that even if the
       prosecution should have corrected Williams’ testimony, defendant cannot show that
       Williams’ false testimony affected the jury’s verdict.
¶ 47       “It is well established that the State’s knowing use of perjured testimony to obtain a
       criminal conviction violates a defendant’s right to due process of law.” People v. Nowicki,
       385 Ill. App. 3d 53, 96 (2008) (citing People v. Bowman, 357 Ill. App. 3d 290, 303 (2005),
       citing People v. Olinger, 176 Ill. 2d 326, 345 (1997)). “ ‘A conviction obtained by the
       knowing use of false testimony [will] be set aside if there is a reasonable likelihood that the
       false testimony could have affected the verdict.’ ”Nowicki, 385 Ill. App. 3d at 96 (quoting
       People v. Thurman, 337 Ill. App. 3d 1029, 1032 (2003)). This is true even if the State did not
       solicit the false testimony, but nonetheless, fails to correct it. Nowicki, 385 Ill. App. 3d at 96.
       Further, these principles are applicable even when the witness’s false testimony only goes
       toward his own credibility. Nowicki, 385 Ill. App. 3d at 96 (citing Napue v. Illinois, 360 U.S.
264, 269 (1959)). As the Supreme Court observed, “The jury’s estimate of the truthfulness
       and reliability of a given witness may well be determinative of guilt or innocence, and it is
       upon such subtle factors as the possible interest of the witness in testifying falsely that a
       defendant’s life or liberty may depend.” Napue, 360 U.S. at 269. “However, even under those

                                                  -9-
       circumstances, ‘the State only has an obligation to correct the testimony of a witness when
       it has knowledge that the witness is mistaken in his testimony.’ ”Nowicki, 385 Ill. App. 3d
       at 96-97 (quoting Bowman, 357 Ill. App. 3d at 303).
¶ 48        First, when defendant raised this issue in his motion for a new trial, defense counsel and
       the prosecutor disagreed about what Williams’ sentence would actually be under the plea
       agreement. At the hearing, defense counsel stated that Williams would receive a sentence of
       16 years if the government moved for the reduction which would be further reduced to 13
       years with the 3-year reduction for testifying at defendant’s trial. In contrast, the prosecutor
       said that she interpreted the plea agreement to require a sentence of 30 years. She stated that
       when preparing for trial, Williams told her he was going to receive a sentence of 30 years and
       “[t]here was nothing within [her] knowledge that would be any different than that.” There
       was no dispute that the testimony was accurate that in exchange for his truthful testimony at
       defendant’s trial, Williams’ sentence would be reduced by three years. Defense counsel noted
       that he had “no doubt in [his] mind [the prosecutor] and the State did not purposely do
       anything.” However, defendant on appeal now argues that “[t]he prosecutor’s protestations
       of ignorance lack credibility.”
¶ 49        The record clearly shows that Williams had not been sentenced at the time of trial. The
       plea agreement provides for a sentence guideline of 30 years to life, with an option for the
       government to move for a reduction in which Williams’ sentence which would be 60% of
       the low end of the applicable sentence. That reduction, however, was contingent upon
       Williams’ cooperation. Further, the plea agreement does not explain what Williams was
       required to do under this agreement. There is nothing in the record or plea agreements that
       detail the extent of Williams’ cooperation in the federal case. We cannot ascertain when and
       if Williams’ cooperation had been completed. The plea agreement also provided that
       Williams’ sentencing would be postponed until the conclusion of his cooperation and we
       point out that Williams was not sentenced until nearly a year after defendant’s trial.
¶ 50        At trial, Williams testified that he would receive a reduction of three years for his
       testimony in the instant case. Neither attorney at the hearing on defendant’s posttrial motion
       calculated Williams’ sentence correctly; he received 15 years, not 13 or 27 years. The
       prosecutor stated that she believed Williams’ sentence would be 30 years and defendant’s
       trial counsel found the prosecutor to be credible and did not assert that the prosecutor
       knowingly failed to correct Williams’ testimony. We also point out that neither attorney
       could have definitively stated what Williams’ sentence would be at that time because he was
       not sentenced until a year after defendant’s trial. Thus, there is nothing in the record to show
       that the prosecutor at trial knew that Williams’ testimony about his anticipated sentence was
       false. Accordingly, the State did not have an obligation to correct the allegedly false
       testimony of the witness when it did not know that the witness’s testimony was untrue.
¶ 51        Further, defense counsel did not question Williams about his plea agreement and the
       sentence reduction as agreed to before trial. Yet, all of this information was available to him
       before trial and counsel and defendant consented to this trial strategy on the record. “Under
       the doctrine of invited error, an accused may not request to proceed in one manner and then
       later contend on appeal that the course of action was in error.” People v. Carter, 208 Ill. 2d
309, 319 (2003). Defense counsel did not want the details relating to the “Poison Line”

                                                -10-
       heroin distribution to be admitted at trial because that evidence would be extremely
       prejudicial to defendant. The reduction, if any, of Williams’ sentence, however, was
       contingent upon his cooperation in the federal case and questions regarding his cooperation
       would undoubtedly have involved defendant’s participation in the heroin distribution ring.
       The record does not provide any details for us to determine what was required of Williams
       to receive the sentence reduction and if and when he concluded his cooperation. The plea
       agreement showed that the sentencing range was a guideline with discretion left to the district
       court. Defendant’s assertion that the State knew Williams would receive a sentence of less
       than 30 years is speculation and conjecture. Since Williams was not sentenced until nearly
       a year after defendant’s trial, the record and plea agreement do not establish that Williams’
       testimony about his federal sentence was false.
¶ 52       Moreover, even if the State was aware of the false testimony, which we do not find, there
       was no reasonable likelihood that the false testimony affected the verdict. This standard is
       equivalent to the harmless error standard. People v. Olinger, 176 Ill. 2d 326, 348 (1997). The
       jury was aware of Williams’ multiple prior convictions and that he entered into a plea
       agreement in an unrelated federal case. The jury was also informed that when Williams first
       gave information to the police about the shooting, he had not received any consideration
       from anyone. The jury was told that Williams was to receive a sentence reduction of three
       years in exchange for his truthful testimony at defendant’s trial. The possibility that the
       government in the federal case could move to reduce the sentence further would not have
       affected the outcome when the jury was already aware of the State’s request for leniency
       related to defendant’s trial.
¶ 53       Defendant also describes Williams as the State’s “key” witness whose credibility was
       “crucial.” Williams testified that he was present at the homicide. He saw defendant with a
       gun before and after the shooting, but did not see defendant fire the gun. He identified
       defendant in the surveillance video as the person who shot Page. However, there was other
       evidence supporting defendant’s conviction. Lewis testified that he was present at the time
       of the homicide, but he did not see the shooting because he was engaged in a fight with
       Reeves. Nevertheless, Lewis identified defendant as the shooter in the video. Defendant also
       admitted in a videotaped interrogation that he shot Page and detailed his actions before and
       after the shooting. He also identified himself in the video as the shooter. At trial, defendant
       denied he was the shooter and claimed that he told the police what they wanted to hear.
       Given the evidence presented at trial and the fact that the jury was informed of the reduction
       of Williams’ sentence in exchange for his testimony, we find that the allegedly false
       testimony about Williams’ sentence did not contribute to the jury’s verdict.
¶ 54       Defendant also asserts that he received ineffective assistance of trial counsel because his
       attorney failed to impeach Williams about his intended sentence based on his plea agreement
       and about his grand jury statement which detailed his participation in the heroin ring. The
       State responds that defendant received effective assistance of counsel.
¶ 55       Claims of ineffective assistance of counsel are resolved under the standard set forth in
       Strickland v. Washington, 466 U.S. 668 (1984). In Strickland, the Supreme Court delineated
       a two-part test to use when evaluating whether a defendant was denied the effective
       assistance of counsel in violation of the sixth amendment. Under Strickland, a defendant

                                                -11-
       must demonstrate that counsel’s performance was deficient and that such deficient
       performance substantially prejudiced defendant. Strickland, 466 U.S. at 687. To demonstrate
       performance deficiency, a defendant must establish that counsel’s performance fell below
       an objective standard of reasonableness. People v. Edwards, 195 Ill. 2d 142, 163 (2001). In
       evaluating sufficient prejudice, “[t]he defendant must show that there is a reasonable
       probability that, but for counsel’s unprofessional errors, the result of the proceeding would
       have been different. A reasonable probability is a probability sufficient to undermine
       confidence in the outcome.” Strickland, 466 U.S. at 694. If a case may be disposed of on the
       ground of lack of sufficient prejudice, that course should be taken, and the court need not
       ever consider the quality of the attorney’s performance. Strickland, 466 U.S. at 697. “This
       determination must be made on the basis of the entire record, not isolated instances.” People
       v. Kluppelberg, 257 Ill. App. 3d 516, 526 (1993). Effective assistance of counsel refers to
       competent, not perfect, representation. People v. Palmer, 162 Ill. 2d 465, 476 (1994).
¶ 56       However, we have already concluded that even if the jury had been aware of the lesser
       federal sentence, there was no reasonable likelihood that the result would have been
       different. Since defendant must show that there was a reasonable probability that the result
       would have been different to establish prejudice under Strickland, this claim of ineffective
       assistance fails.
¶ 57       Moreover, the record establishes that it was defense counsel’s trial strategy not to get into
       the details of Williams’ federal case. At the hearing on the motion in limine, the trial court
       specifically asked defendant if he agreed with his attorney’s strategy not to question Williams
       about the federal case and defendant affirmed this strategy. As we previously observed,
       “[u]nder the doctrine of invited error, an accused may not request to proceed in one manner
       and then later contend on appeal that the course of action was in error.” Carter, 208 Ill. 2d
       at 319. The details of Williams’ plea agreement and grand jury statement would have
       necessitated an explanation that Williams was eligible to receive a reduction in his sentence
       for cooperating with the federal prosecution of a heroin distribution ring in which defendant
       was intimately involved. It was a reasonable trial strategy not to present this information to
       the jury. Further, defendant speculates that the reduction in Williams’ sentence was set at the
       time of trial. At the time of trial, Williams had not been sentenced and the record does not
       establish whether Williams had even cooperated in the federal case. Williams was to testify
       against defendant and Reeves in the federal case, but we have no details as to whether
       Reeves’ trial had occurred or the extent of Williams’ cooperation in that case. Based upon
       the record before us, it is unclear whether the federal prosecutors ever moved for the sentence
       reduction. However, we do know that only a month before sentencing, the federal prosecutor
       requested that Williams receive a sentence of 30 years, not the reduced sentence. Therefore,
       defendant cannot show that his trial counsel was ineffective in this decision.
¶ 58       Next, defendant contends that he was denied his fundamental right to testify on his own
       behalf and to present a defense because the trial court precluded him from testifying that he
       was somewhere else at the time of the shooting. Defendant concedes that he failed to raise
       this claim in his motion for a new trial, but asks this court to review it for plain error.
¶ 59       To preserve an issue for review, defendant must object both at trial and in a written
       posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988). Failure to do so operates as

                                                 -12-
       a forfeiture as to that issue on appeal. People v. Ward, 154 Ill. 2d 272, 293 (1992). Supreme
       Court Rule 615(a) states that “[a]ny error, defect, irregularity, or variance which does not
       affect substantial rights shall be disregarded. Plain errors or defects affecting substantial
       rights may be noticed although they were not brought to the attention of the trial court.” Ill.
       S. Ct. R. 615(a) (eff. Jan. 1, 1967). The plain error rule “allows a reviewing court to consider
       unpreserved error when (1) a clear or obvious error occurred and the evidence is so closely
       balanced that the error alone threatened to tip the scales of justice against the defendant,
       regardless of the seriousness of the error, or (2) a clear or obvious error occurred and that
       error is so serious that it affected the fairness of the defendant’s trial and challenged the
       integrity of the judicial process, regardless of the closeness of the evidence.” People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007) (citing People v. Herron, 215 Ill. 2d 167, 186-87
       (2005)). However, the plain error rule “is not ‘a general saving clause preserving for review
       all errors affecting substantial rights whether or not they have been brought to the attention
       of the trial court.’ ” Herron, 215 Ill. 2d at 177 (quoting People v. Precup, 73 Ill. 2d 7, 16
       (1978)). Rather, the supreme court has held that the plain error rule is a narrow and limited
       exception to the general rules of forfeiture. Herron, 215 Ill. 2d at 177.
¶ 60        Defendant carries the burden of persuasion under both prongs of the plain error rule.
       People v. Lewis, 234 Ill. 2d 32, 43 (2009). Defendant asserts that the second prong of the
       plain error rule is applicable because the denial of his right to present a complete defense
       implicates his fundamental rights. However, “[t]he first step of plain-error review is to
       determine whether any error occurred.” Lewis, 234 Ill. 2d at 43. We will review defendant’s
       claim to determine if there was any error before considering it under plain error.
¶ 61        During discovery, the State filed a motion for pretrial discovery, including notice of
       defendant’s trial defenses. Defendant initially filed a notice asserting defenses of accident
       or misfortune, compulsion, and necessity. The State moved to strike these defenses and the
       trial court granted the motion. Defendant then amended his notice to include self-defense as
       his defense and the trial court postponed the trial date to allow the defense time to prepare.
       Then, the day before jury selection, defense counsel asked to withdraw the defense of self-
       defense and indicated that defendant would proceed on a theory of reasonable doubt. The
       trial court granted the withdrawal request.
¶ 62        During defendant’s testimony, defense counsel asked defendant where he was on the day
       of the homicide and defendant answered that he was at his girlfriend’s house. The prosecutor
       objected on the basis that notice of an alibi defense had not been presented prior to trial and
       asked for a sidebar. As pointed out above, defense counsel contended that defendant’s
       testimony was not an alibi because the defense was not going to call any witnesses to verify
       that defendant was at another location at the time of Page’s homicide. The trial court
       sustained the State’s objection and found that defendant’s testimony was an alibi that had not
       been disclosed during discovery and struck defendant’s earlier response. However, the court
       did allow defendant to testify that he did not commit the crime and to deny that he was the
       shooter in the video.
¶ 63        Supreme Court Rule 413(d) provides:
            “Subject to constitutional limitations and within a reasonable time after the filing of a


                                                -13-
           written motion by the State, defense counsel shall inform the State of any defenses which
           he intends to make at a hearing or trial ***.” Ill. S. Ct. R. 413(d) (eff. July 1, 1982).
¶ 64       Supreme Court Rule 415(g)(i) provides:
           “If at any time during the course of the proceedings it is brought to the attention of the
           court that a party has failed to comply with an applicable discovery rule ***, the court
           may order such party to permit the discovery of material and information not previously
           disclosed, grant a continuance, exclude such evidence, or enter such other order as it
           deems just under the circumstances.” Ill. S. Ct. R. 415(g)(i) (eff. Oct. 1, 1971).
¶ 65       “The purpose of the discovery rules ‘is to prevent surprise or unfair advantage and to aid
       in the search for the truth.’ ” People v. Burns, 304 Ill. App. 3d 1, 8 (1999) (quoting People
       v. Daniels, 75 Ill. App. 3d 35, 41 (1979)). “Exclusion of alibi testimony has been recognized
       as an appropriate exercise of the trial court’s discretionary authority under Rule 415(g).”
       Burns, 304 Ill. App. 3d at 8-9; see also People v. Morris, 229 Ill. App. 3d 144, 164-65
       (1992). We review a trial court’s imposition of a discovery sanction for an abuse of
       discretion. People v. Ramsey, 239 Ill. 2d 342, 429 (2010).
¶ 66       Defendant relies on several decisions from other states to support his argument.
       However, decisions from foreign jurisdictions are not binding in Illinois. See People v.
       Mitchell, 353 Ill. App. 3d 838, 842 (2004). Moreover, the failure to disclose an alibi defense
       is a discovery violation under the Illinois Supreme Court rules and cases from other
       jurisdictions have no bearing on our interpretation of Illinois court rules. See Ill. S. Ct. R.
       413(d).
¶ 67       In this case, defendant failed to give notice of an alibi defense prior to his testimony that
       he was at another location at the time of the homicide. Prior to trial, defendant gave notice
       of several defense theories, but just before the start of the trial, defendant indicated that he
       would be relying on reasonable doubt. None of the prior noticed defenses, accident or
       misfortune, compulsion, necessity and self-defense, denied that defendant committed the
       crime, but would have excused the crime under certain situations. The State was given no
       notice or indication that defendant would raise an alibi and had no opportunity in discovery
       to refute defendant’s last-minute alibi.
¶ 68       Contrary to his assertions, defendant was not deprived of his right to testify or present a
       defense. Because defendant failed to comply with Supreme Court Rule 413(d) when the alibi
       defense was not disclosed, the trial court did not abuse its discretion pursuant to Supreme
       Court Rule 415(g)(i) when it excluded the presentation of alibi evidence. Accordingly, we
       find no error in the trial court’s ruling and defendant’s claim for plain error fails. See People
       v. Taylor, 141 Ill. App. 3d 839 (1986), aff’d, 484 U.S. 400 (1988) (holding that the trial court
       did not abuse its discretion in refusing to let undisclosed witnesses testify as a discovery
       sanction); People v. Spicer, 158 Ill. App. 3d 699, 702 (1987) (the trial court did not abuse its
       discretion in excluding substantive evidence of the defendant’s undisclosed defense); People
       v. Partee, 157 Ill. App. 3d 231 (1987) (trial court did not abuse its discretion in excluding
       undisclosed witness from testifying).
¶ 69       Defendant also contends that his trial counsel was ineffective for failing to give notice
       of his alibi defense. Specifically, defendant argues that his attorney did not understand that

                                                 -14-
       defendant’s testimony that he was at another place when the crime occurred was in fact an
       alibi defense that required notice to the State in order to be presented at trial. In order to
       prove ineffective assistance of counsel, defendant must overcome the presumption that this
       challenged conduct might be considered sound trial strategy under the circumstances. People
       v. Giles, 209 Ill. App. 3d 265, 269 (1991). A decision that involves a matter of trial strategy
       will typically not support a claim of ineffective representation. People v. Simmons, 342 Ill.
       App. 3d 185, 191 (2003).
¶ 70       We do not have to reach this first prong if defendant cannot establish prejudice.
       Defendant asserts that his attorney’s misunderstanding of the law prejudiced defendant, but
       fails to argue that there was a reasonable probability that the result of the proceeding would
       have been different, the necessary prejudice prong under Strickland. Here, the trial court
       excluded defendant’s testimony that he was at his girlfriend’s house at the time of the
       homicide. Defense counsel stated during the sidebar that he did not intend to call another
       witness to testify as part of an alibi defense. Therefore, even if notice of an alibi defense had
       been given, the only testimony to be presented would have been defendant’s statements that
       he was at another location. Based upon a review of the entire record, there is no reasonable
       probability that the result would have been different if defendant’s alibi testimony had been
       presented to the jury.
¶ 71       The jury heard testimony from two witnesses who identified defendant as the shooter in
       the surveillance video. Williams testified that he saw defendant with a gun before and after
       the shooting, but did not see defendant fire the weapon. Defendant confessed to the crime
       and identified himself as the shooter and detailed his commission of the crime. The jury was
       also able to view the video which corroborated the testimony of the witnesses. Given the
       overwhelming evidence of his guilt, defendant cannot show a reasonable probability that the
       result of the proceeding would have been different if his alibi testimony had been admitted
       as evidence.
¶ 72       Defendant argues a final claim of ineffective assistance of counsel regarding the
       introduction of inadmissible hearsay statements given during Sergeant Tate’s testimony.
       Specifically, defendant asserts that Sergeant Tate’s testimony about conversations with
       Tiffany Andrews and Pierre Young constituted inadmissible hearsay and that his attorney
       failed to object in both instances.
¶ 73       The hearsay rule generally prohibits the introduction of an out-of-court statement used
       to prove the truth of the matter asserted. People v. Spicer, 379 Ill. App. 3d 441, 449 (2007).
       “ ‘To establish [his] course of conduct, a police officer may testify that [he] had a
       conversation with an individual and that [he] subsequently acted on the information
       received.’ ” People v. Mims, 403 Ill. App. 3d 884, 897 (2010) (quoting People v. Johnson,
       199 Ill. App. 3d 577, 582 (1990)). “ ‘However, the officer cannot testify as to the substance
       of [his] conversation with the individual because that would be inadmissible hearsay.’ ”
       Mims, 403 Ill. App. 3d at 897 (quoting Johnson, 199 Ill. App. 3d at 582).
¶ 74       Sergeant Tate testified that he spoke with Andrews over the phone and learned that she
       lived at 7908 South Langley, which was near the scene of the homicide. Sergeant Tate also
       learned that an earlier shooting occurred off the roof of this building. Andrews told Sergeant


                                                 -15-
       Tate that Page had been with Lewis on the day of the shooting and gave him Lewis’s contact
       information.
¶ 75       However, defendant admits in his brief that Sergeant Tate’s testimony about Page having
       been with Lewis that day and receiving Lewis’s contact information was “arguably
       admissible as information showing the course of the police investigation.” Despite this,
       defendant maintains that Sergeant Tate’s testimony was hearsay which was used to prove that
       there had been another shooting earlier in the day and that this testimony corroborated
       Williams’ prior testimony about the earlier shooting.
¶ 76       “Defense counsel’s failure to object to trial testimony may be a matter of strategy and
       does not necessarily establish substandard performance.” People v. Graham, 206 Ill. 2d 465,
       478-79 (2003). As we previously stated, a decision that involves a matter of trial strategy will
       typically not support a claim of ineffective representation. Simmons, 342 Ill. App. 3d at 191.
       We find that defendant’s trial counsel did not object as part of his trial strategy. Sergeant
       Tate’s testimony about his conversation with Andrews did not mention defendant. Defense
       counsel may not have wanted to call attention to the testimony about the prior shooting when
       none of the State witnesses had placed defendant at the location at the time.
¶ 77       Further, defendant cannot establish prejudice based on this testimony. Even if an
       objection had been made to the testimony about the prior shooting and the trial court
       sustained the objection, defendant cannot show that there was a reasonable probability that
       the result of the proceeding would have been different. Sergeant Tate’s testimony about his
       conversation with Andrews did not mention defendant nor was defendant part of the
       subsequent course of the investigation as a result of this conversation. Accordingly,
       defendant cannot satisfy the Strickland test to establish a claim of ineffective assistance.
¶ 78       Defendant also complains that his attorney should have objected to Sergeant Tate’s
       testimony regarding a conversation with Pierre Young. Sergeant Tate testified that on June
       12, 2007, he had a conversation with Young and after the conversation, he was looking for
       defendant as a suspect in the case and also wanted to speak to Williams and Reeves. The
       substance of the conversation was not discussed. Defendant asserts that an objection should
       have been made because the testimony did not discuss who Young was or what his
       involvement was in the case. Defendant also notes that the information that Sergeant Tate
       was looking for defendant, Williams and Reeves was not to further his investigation because
       Sergeant Tate did not continue investigating this case. These assertions lack merit. As
       previously pointed out, police officers may testify about the course of their investigation, but
       cannot reveal the substance of a conversation. This testimony was not hearsay. Sergeant Tate
       did not testify about his conversation with Young, but stated that as a result, he was looking
       for defendant as a suspect and wanted to speak with Williams and Reeves. Also, the fact that
       Sergeant Tate did not continue the course of this investigation does not negate his testimony
       about the police investigation. Other police officers, including Detective Otto, who testified
       at trial, continued the investigation. Since there was no objectionable hearsay in this
       testimony, defense counsel was not ineffective for failing to make an objection.
¶ 79       Defendant makes a brief assertion that the cumulative effect of these alleged errors by
       his trial counsel “make it reasonably likely that without those errors the outcome of the trial


                                                -16-
       would have been different.” We disagree. As previously discussed, defendant cannot show
       that the result of the trial would have been different but for his attorney’s alleged errors.
       Accordingly, we find no cumulative error.
¶ 80        Finally, defendant asks this court to correct his mittimus because the mittimus incorrectly
       lists the offenses for which defendant was convicted. The mittimus lists two convictions for
       first degree murder instead of a single conviction for first degree murder with the firearm
       enhancement. The State concedes this error and asks this court to correct the mittimus to
       reflect the correct offenses for which defendant was convicted.
¶ 81        Under Supreme Court Rule 615(b)(1), this court has the authority to order a correction
       of the mittimus. Ill. S. Ct. R. 615(b)(1) (eff. Jan. 1, 1967). Accordingly, we order the
       mittimus to be corrected and reflect the offenses for which defendant was convicted: one first
       degree murder conviction and sentence of 50 years with a 25-year firearm enhancement.
¶ 82        Based on the foregoing reasons, we affirm defendant’s conviction and sentence, and the
       mittimus is corrected as ordered.

¶ 83      Affirmed; mittimus corrected.




                                                -17-